Citation Nr: 1507934	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a left zygomatic arch fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's October 2012 substantive appeal to the Board, he requested to testify at a hearing before a Veterans Law Judge (VLJ) by videoconference.  See 38 C.F.R. § 20.700.  He was scheduled for a videoconference hearing before a VLJ on August 18, 2014, to which he did not appear.  If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d).  The request for a new hearing will not be granted unless the failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  

In this case, the Veteran informed the RO in writing on September 2, 2014 that he did not appear because four days before the scheduled hearing he was notified that his stepfather, who lives in New Mexico, was gravely ill.  The Veteran traveled to New Mexico so he and his children could visit his stepfather and assist his family.  He requested that the hearing be rescheduled.  The Board finds that the request was timely since it was submitted within 15 days of the scheduled hearing.  Furthermore, the Veteran had good cause for missing the hearing and could not have submitted notice prior to the hearing.  See 38 C.F.R. § 20.704(d).  The Veteran has not since withdrawn his request for a hearing.  As such, the claim must be remanded so that the Veteran may be provided with a hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




